Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron Jacobs on 08/05/2022.
The claims have been amended as follows:
In claim 1, in line 13 “forming” has been replaced with -- form --  .
In claim 6, in lines 1-2 “the positively biased period of” has been deleted and in line 2 --  “ranges” has been replaced with -- is positively biased for a period ranging -- .
In claim 7, in lines 1-2 “the negatively biased period of” has been deleted and in line 2 --  “ranges” has been replaced with -- is negatively biased for a period ranging -- .
In claim 8, in line 2 “is” has been replaced with -- comprise -- .
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 remains distinguished for reasons of record concerning what is recited in the “wherein” clauses. The claim amendments of this Examiners Amendment are made for purposes of mitigating 35 U.S.C. 112 (b) issues concerning grammatical clarity and antecedent basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	08/05/2022
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778